DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1 and 14-15 have been amended. 
		Claims: 2-3, 7-8, 10-12 and 19-21 have not been amended. 
		Claims: 4-6, 9, 13 and 16-18 have been cancelled. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-8, 10-12, 14-15 and 19-21 have been considered but are moot because of the new ground of rejection presented herein.

	EXAMINER’S NOTES:
	The examiner notes that a new grounds of rejection has been presented herein necessitated by the change of scope of the applicant’s amendments wherein the previously cited Tanikawa reference is utilized in combination with newly found references for the rejection of the independent claims.  
In addition, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references and Applicant's arguments do not comply with 37 CFR 1.111(c) 
Specifically, while the applicant argued against the previously cited Tanikawa and Yiu reference as failing to disclose the cell reselection method recited in independent claim 1 and similarly recited other independent claims in the applicant’s arguments filed on 01/03/22, the applicant’s arguments only provides a broad argument with no specific arguments against specific limitations which the applicant believes are not disclosed by the Tanikawa or Yiu reference and as such, since the rejection is based on a combination of the teachings of the previously cited prior art references together as a whole and since the applicant has not provided specific arguments against the previously cited prior art references with regards to specific limitations, the examiner is unable to determine as to which specific limitations which the applicant believes is not taught by which specific previously cited prior art reference and the examiner can therefore only direct the applicant to the cited portions of the Tanikawa reference in the new grounds of rejection presented below and will address any specific arguments for specific claimed limitations against the Tanikawa reference once the applicant has provided said arguments.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7, 11-12, 14-15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US Patent Publication 2015/0141013 herein after referenced as Cui) in view of Tanikawa et al. (US Patent Publication 2013/0053042 herein after referenced as Tanikawa) and further in view of Sawada et al. (US Patent Publication 2015/0050932 herein after referenced as Sawada).

Regarding claim 1 and claim 14 and claim 15, Cui discloses:
A cell reselection method, comprising: and a User equipment (UE), comprising: a processor; and a memory configured to store instructions executable by the processor, (Cui, [0015] discloses providing enhancements to the idle mode mobility state handling cell reselection procedure wherein the enhancements include cell-type specific scaling factors which allow the user equipment device to camp on a best suitable cell and the cell is selected based on the mobility state of the user equipment device and characteristics of the candidate cells and the user equipment mobility state (i.e. reads on motion speed state) such as speed, direction and pattern the device is moving has an impact on idle mode cell reselection on the types of cells (i.e. reads on target type) the user equipment should choose to camp on and other considerations include the received signal level, the types of cells and the associated radio network congestion situation; Cui, [0079] discloses the user equipment is moving at 1 mile per hour and has detected that its speed is low and since the user equipment is moving at low speed, the small cells (i.e. reads on cell of the target type is a cell indicated by the target type information) will be the good candidates for the target camping cell; Cui, Fig. 2 & [0037] discloses the system comprises at least one memory that can store computer executable components and instructions and at least one processor communicatively coupled to the at least one memory and the processor can execute or facilitate execution of the computer executable components stored in the at least one memory).
(Cui, [0024] discloses cell selection is utilized by a user equipment device in idle mode to quickly search for a cell (i.e. indicates obviousness of searching type information) on which to camp wherein the user equipment activates the control channels to receive system information (i.e. indicates obviousness of receiving type information) which is referred to as camping on the cell and if the user equipment device finds what is considered a better cell, the user equipment will reselect that cell and camp on that call and after camping on that cell the user equipment device continues to monitor the environment to determine if it should camp on a different cell; Cui, [0083]-[0084] discloses a receiver component that is configured to receive a first cell-type (i.e. reads on type information) of a first set of devices (i.e. indicates obviousness of a base station) of a first network and a second cell-type of a second set of devices of a second network and discloses each of the first network and the second network can report their respective cell-types to the system such as in a cell broadcast message for example the neighbor cell information can be reported in a system information block SIB message and the cell broadcast message can be included in the SIB message; Cui, [0079] discloses the user equipment is moving at 1 mile per hour and has detected that its speed is low and since the user equipment is moving at low speed, the small cells (i.e. reads on cell of the target type is a cell indicated by the target type information) will be the good candidates for the target camping cell; Cui, [0018] discloses a macro cell is a cell in a wireless system that provides radio coverage served by a high power cellular access point or base station and a metro cell is a cell in a wireless system that provides radio coverage served by a low power cellular access point or base station.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that user equipment first determines the target type of small cells based on the moving speed and then searches for the target type small cell during cell selection by utilizing the received system information that includes the cell type information that is broadcast by each of the base stations from each cell of the network).
and the motion speed state of the UE comprises a high mobility state and a non-high mobility state; when the UE is on a high-speed train, the UE is in the high mobility state, and when the UE is not on the high-speed train, the UE is in the non-high mobility state; (Cui, [0049]-[0050] discloses the transit analysis component can determine the speed at which the user equipment device is being moved satisfies a first speed level condition, a second speed level condition, etc. and if the user equipment device is being moved less than X miles per hour, the speed level can be categorized as slow (i.e. reads on non-high mobility state) and if the user equipment device is being moved more than Y miles per hour, the speed level can be categorized as fast (i.e. high mobility state) and although three speed levels are described, it should be understood that fewer or more speed levels can be utilized based on the implementation and discloses the transit analysis component can determine that the user equipment device is being moved rapidly based in part on a frequency component associated with the movement and a frequency can be associated with train (i.e. reads on high speed train) travel; Cui, [0109] discloses the user equipment device might be moved and traveling at any of a variety of different speeds which can be a function of the mode of transportation such as walking (i.e. reads on when the UE is not on the high-speed train, the UE is in the non-high mobility state), on a train (i.e. reads on when the UE is on a high-speed train, the UE is in the high mobility state), etc.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the invention may have a high mobility speed state of when the user device is located in a train and a non-high mobility speed state when the user device is not located in a train and walking). 
(Cui, [0015] discloses providing enhancements to the idle mode mobility state handling cell reselection procedure wherein the enhancements include cell-type specific scaling factors which allow the user equipment device to camp on a best suitable cell and the cell is selected (i.e. reads on first target cell) based on the mobility state of the user equipment device and characteristics of the candidate cells (i.e. indicates obviousness of a measurement result of the neighbor cells) and the user equipment mobility state such as speed, direction and pattern the device is moving has an impact on idle mode cell reselection on the types of cells the user equipment should choose to camp on and other considerations include the received signal level (i.e. indicates obviousness of a measurement result), the types of cells and the associated radio network congestion situation; Cui, [0097] discloses a threshold determination component ascertains whether the reported signal strength meets or exceeds a threshold level for example a signal strength of a source network is compared to one or more neighbor networks or target networks and if the reported signal strength of a target network is not at least as good as the source network or does not exceed the reported signal strength of the source network, the particular target network is removed from consideration and the mobile device does not consider that network in a selection or reselection procedure however if the reported signal strength of a network (i.e. indicates obviousness of a first target cell) meets the entry level criteria (i.e. reads on measurement result), further analysis of that network is considered in combination with the mobility state of the mobile device.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a cell reselection is performed on target neighbor cells according to the mobility state and cell type of the neighbor cells that meet the required signal strength criteria measurement result).
further comprising: determining, before searching for the cell of the target type, the motion speed state of the UE according to  a movement distance of the UE within a fourth target duration (Cui, [0049]-[0050] discloses the transit analysis component can determine the speed at which the user equipment device is being moved satisfies a first speed level condition, a second speed level condition, etc. and if the user equipment device is being moved less than X miles (i.e. reads on movement distance) per hour (i.e. reads on target duration), the speed level can be categorized as slow and if the user equipment device is being moved more than Y miles (i.e. reads on movement distance) per hour (i.e. reads on target duration), the speed level can be categorized as fast and although three speed levels are described, it should be understood that fewer or more speed levels can be utilized based on the implementation).
Cui discloses searching and selecting a specific type of cell for reselection but fails to explicitly disclose what occurs when the specific type of cell is not found and therefore fails to disclose “and when no target type information is found in the received type information within a first target duration, determining that no cell of the target type is found within the first target duration, and reselecting a first target cell in neighbor cells of the UE, wherein the neighbor cells of the UE have no cell of the target type”.
In a related field of endeavor, Tanikawa discloses:
and when no target type information is found  (Tanikawa, Figs. 2-3 & [0050]-[0055] discloses at step S34, the mobile station searches for a cell of the LTE system (i.e. reads on target type information) for the determined cell search time interval (i.e. reads on first target duration) and discloses at step S35, it is determined whether a suitable cell has been detected within the cell search time interval and when it has been detected, the method proceeds to ALT1 of Fig. 2 and when it has not been detected or the search time interval is zero (i.e. reads on no target type information is found), the method proceeds to step S36 and discloses at step S36, the mobile station searches for a cell of the 3G system (i.e. reads on first target cell in neighbor cells and indicates obviousness that the neighbor cells of the UE have no cell of the target type as the new target cell is directed to the 3G system) until the reconnection timer is expired and discloses at step S37, it is determined whether a suitable cell has been detected and when it has been detected, the method proceeds to ALT2 of Fig. 2 and discloses for the case of ALT1 of Fig. 2, the mobile station has detected a cell of the LTE system to which the reconnection is to be performed and the mobile station performs the process for re-establishing the connection for the detected cell and discloses for the case of ALT2 of Fig. 2, the mobile station has detected a cell of the 3G system to which the reconnection is to be performed (i.e. reads on reselecting a first target cell); Tanikawa, [0042] discloses first broadcast information of the cell of the 3G system is received; Tanikawa, [0017] discloses a mobile stations includes a storing unit that stores a predetermined correspondence relationship between the mobile communication systems and moving speeds of the mobile station, wherein the cell search is to be performed for the communication systems and the cell search unit performs the cell search for the mobile communication system corresponding to the current moving speed in the correspondence relationship; Tanikawa, Fig. 4 & [0048]-[0049] discloses when the moving speed of the mobile station is high, the time interval for searching for a cell in the LTE system is set to be zero and in this case, the mobile station searches for a cell of the 3G system without searching for a cell of the LTE system and when the moving speed is a medium speed, the time interval for searching for a cell of the LTE system is five seconds and if no cell of the LTE system is detected within the five seconds, the mobile station searches for a cell of the 3G system and discloses the cell search time interval corresponding to the current moving speed is determined based on the correspondence relationship such as shown in Fig. 4; Tanikawa, Fig. 5 & [0058] discloses the mobile station performs the process shown and among the various functional elements included in the mobile station shows a communication controller, a search time parameter unit, etc.; Tanikawa, [0023] discloses since the cell search is performed for the mobile communication system which is suitable for the cell search depending on the current moving speed, the reconnection can be performed quickly and successfully.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the search for a target cell and corresponding time interval for searching is based on the movement speed of the mobile station such as searching for a target cell of an LTE system and when no cells of the LTE system is found within the neighboring cells during the corresponding time interval, the mobile station searches for neighboring cells for a cell of the 3G system and when found selects the cell of the 3G system for reconnection).

Cui in view of Tanikawa discloses broadcasting cell type information to be utilized in selecting a target cell as well as disclosing identifying whether the target cell is found but fails to explicitly disclose that the identifying is based on a comparison with the broadcasted cell type information and therefore fails to disclose “and when no target type information is found in the received type information”.
In a related field of endeavor, Sawada discloses:
and when no target type information is found in the received type information (Sawada, [0127] discloses the cell search unit receives broadcast information (i.e. reads on received type information) from the detected base station device and refers to CSG (i.e. reads on target type information) included in the broadcast information and thus determines whether or not the detected base station is a CSG cell and whether or not the CSG cell is available to the mobile station and if these conditions are met the cell search unit preferentially selects the base station device and if it is determined as a result of the reference to CSG ID that the cell is not the CSG cell (i.e. reads on when no target type information is found in the received type information) available to the mobile station device, that is that the cell is an open-cell, the cell search unit determines that the base station device is ineligible; Sawada, Fig. 14 & [0124]-[0125] discloses Fig. 14 is a schematic block diagram showing configuration of part of logical functions of the mobile station device and discloses in Fig. 14, a cell search unit, the base station notifying unit and the CA processing unit are implemented by the control unit reading and executing a program stored by the memory unit).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cui in view of Tanikawa to incorporate the teachings of Sawada for the purpose of providing the system with a means to identify whether a specific cell is available (Sawada, [0127]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process for searching for a specific type of cell to perform a cell selection as taught by Cui & Tanikawa) with another known element and comparable device utilizing a known technique (i.e. performing a process for searching for a specific type of cell to perform a cell selection, wherein the process includes identifying whether a target cell is being broadcasted by the neighboring cells as taught by Sawada) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process for searching for a specific type of cell to perform a cell selection (i.e. as taught by both Cui & Tanikawa & Sawada) and is dependent upon the specific design incentives, needs 
Regarding claim 7, Cui in view of Tanikawa and further in view of Sawada discloses:
The method of claim 1, further comprising: reselecting, in response to the cell of the target type being found within the first target duration, the cell of the target type (Cui, [0024] discloses cell selection is utilized by a user equipment device in idle mode to quickly search for a cell on which to camp wherein the user equipment activates the control channels to receive system information which is referred to as camping on the cell and if the user equipment device finds what is considered a better cell, the user equipment will reselect that cell and camp on that call and after camping on that cell the user equipment device continues to monitor the environment to determine if it should camp on a different cell; Tanikawa, Figs. 3 & [0051] discloses at step S35, it is determined whether a suitable cell has been detected within the cell search time interval and when it has been detected, the method proceeds to ALT1 of Fig. 2 and when it has not been detected or the search time interval is zero, the method proceeds to step S36; Tanikawa, Fig. 2 & [0054] discloses for the case of ALT1 of Fig. 2, the mobile station has detected a cell of the LTE system to which the reconnection is to be performed and the mobile station performs the process for re-establishing the connection for the detected cell).

The method of claim 1, further comprising: and The UE of claim 14, wherein the processor is further configured to determining the first target duration according to the motion speed state of the UE (Tanikawa, Fig. 4 & [0048] discloses when the moving speed of the mobile station is high, the time interval for searching for a cell in the LTE system is set to be zero and in this case, the mobile station searches for a cell of the 3G system without searching for a cell of the LTE system and when the moving speed is a medium speed, the time interval for searching for a cell of the LTE system is five seconds and if no cell of the LTE system is detected within the five seconds, the mobile station searches for a cell of the 3G system).
Regarding claim 12 and claim 21, Cui in view of Tanikawa and further in view of Sawada discloses:
The method of claim 1, further comprising: and The UE of claim 14, wherein the processor is further configured to determining the first target duration from a duration set, wherein the duration set comprises at least one duration for searching for the cell of the target type that is specified in a communication protocol (Tanikawa, [0017] discloses a mobile stations includes a storing unit that stores a predetermined correspondence relationship between the mobile communication systems and moving speeds of the mobile station, wherein the cell search is to be performed for the communication systems and the cell search unit performs the cell search for the mobile communication system corresponding to the current moving speed in the correspondence relationship; Tanikawa, Fig. 4 & [0048]-[0049] discloses when the moving speed of the mobile station is high, the time interval for searching for a cell in the LTE system is set to be zero and in this case, the mobile station searches for a cell of the 3G system without searching for a cell of the LTE system and when the moving speed is a medium speed, the time interval for searching for a cell of the LTE system is five seconds and if no cell of the LTE system is detected within the five seconds, the mobile station searches for a cell of the 3G system and discloses the cell search time interval corresponding to the current moving speed is determined based on the correspondence relationship such as shown in Fig. 4).



Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US Patent Publication 2015/0141013 herein after referenced as Cui) in view of Tanikawa et al. (US Patent Publication 2013/0053042 herein after referenced as Tanikawa) in view of Sawada et al. (US Patent Publication 2015/0050932 herein after referenced as Sawada) and further in view of Yiu (US Patent Publication 2020/0236605 herein after referenced as Yiu).

Regarding claim 2, Cui in view of Tanikawa and further in view of Sawada discloses:
The method of claim 1 (see claim 1).  Cui in view of Tanikawa and further in view of Sawada discloses selecting a cell type based on the movement speed of the mobile “wherein, when the motion speed state of the UE is a high mobility state, the target type is a cell type of a high-speed-railway dedicated network.”  	In a related field of endeavor, Yiu discloses:
wherein, when the motion speed state of the UE is a high mobility state, the target type is a cell type of a high-speed-railway dedicated network (Yiu, [0090] discloses the UE can only perform cell selection / reselection with higher priority when its mobility state / estimated velocity is medium or high for example with respect to the high-speed-railway dedicated network HST/HSR LTE network and in response to a velocity of the UE or an estimated mobility satisfying a predetermined threshold, the UE or the eNB/gNB can be configured to reselect or select the HSDN over a public LTE network and in response to the velocity of the UE not satisfying the predetermined threshold, reselect or select the public LTE network over the HSDN; Yiu, [0101] discloses the UE can perform a longer measurement window when detecting one or more HSDN by being triggered by the gNB or being preconfigured and a longer measurement window can be relative to a previous window measurement used for measurement reports on the public LTE network; Yiu, [0096] discloses these condition processed by a UE can include one or more UEs satisfying a mobile/velocity threshold, the HSDN being within a station area or a triggered measurement report comparison between measurement reports of different networks indicating the HSDN measurement above a measurement threshold or above measurements of a non-HSDN; Yiu, [0018] discloses one or more high speed dedicated networks HSDNs such as a high-speed-railway HSR / high-speed-train HST dedicated LTE cells and network components can enable cell selection / reselection / handover operations for one or more HSDNs; Yiu, [0022] discloses a UE can be provided a higher priority for cell selection / reselection to HSDN cells when in a higher mobility state compared to a lower mobility state.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the search or detection of cells of high speed railway HSDN networks are performed based on the movement speed of the UE and wherein a cell selection or reselection or handover is performed).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cui in view of Tanikawa and further in view of Sawada to incorporate the teachings of Yiu for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process for searching for a specific type of cell based on the movement speed of a mobile device to perform a cell selection as taught by Cui & Tanikawa) with another known element and comparable device utilizing a known technique (i.e. performing a process for searching for a specific type of cell 
Regarding claim 3, Cui in view of Tanikawa and further in view of Sawada discloses:
The method of claim 1 (see claim 1).  Cui in view of Tanikawa and further in view of Sawada discloses selecting a cell type based on the movement speed of the mobile device when the mobile device is in a train but fails to explicitly disclose that the cell type selected is a high speed railway dedicated network and therefore fails to disclose “wherein, when the motion speed state of the UE is a non-high mobility state, the target type is a cell type of a non-high-speed-railway dedicated network.” 
In a related field of endeavor, Yiu discloses:
wherein, when the motion speed state of the UE is a non-high mobility state, the target type is a cell type of a non-high-speed-railway dedicated network (Yiu, [0090] discloses the UE can only perform cell selection / reselection with higher priority when its mobility state / estimated velocity is medium or high for example with respect to the high-speed-railway dedicated network HST/HSR LTE network and in response to a velocity of the UE or an estimated mobility satisfying a predetermined threshold, the UE or the eNB/gNB can be configured to reselect or select the HSDN over a public LTE network and in response to the velocity of the UE not satisfying the predetermined threshold, reselect or select the public LTE network over the HSDN; Yiu, [0101] discloses the UE can perform a longer measurement window when detecting one or more HSDN by being triggered by the gNB or being preconfigured and a longer measurement window can be relative to a previous window measurement used for measurement reports on the public LTE network; Yiu, [0096] discloses these condition processed by a UE can include one or more UEs satisfying a mobile/velocity threshold, the HSDN being within a station area or a triggered measurement report comparison between measurement reports of different networks indicating the HSDN measurement above a measurement threshold or above measurements of a non-HSDN; Yiu, [0018] discloses one or more high speed dedicated networks HSDNs such as a high-speed-railway HSR / high-speed-train HST dedicated LTE cells and network components can enable cell selection / reselection / handover operations for one or more HSDNs; Yiu, [0022] discloses a UE can be provided a higher priority for cell selection / reselection to HSDN cells when in a higher mobility state compared to a lower mobility state.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the search or detection of cells of high speed railway HSDN networks are performed based on the movement speed of the UE and wherein a cell selection or reselection or handover is performed).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cui in view of Tanikawa and further in view of Sawada to incorporate the teachings of Yiu for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process for searching for a specific type of cell based on the movement speed of a mobile device to perform a cell selection as taught by Cui) with another known element and comparable device utilizing a known technique (i.e. performing a process for searching for a specific type of cell based on the movement speed of a mobile device to perform a cell selection, wherein the process is also utilized for cell reselection and wherein the process utilizes between a high-speed-railway dedicated network and a public LTE network and wherein the UE performs measurements utilizing a measurement window can be preconfigured or triggered by the network device gNB  as taught by Yiu) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process for searching for a specific type of cell based on the movement speed of a mobile device to perform a cell selection (i.e. as taught by both Cui & Yiu) and is dependent .


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US Patent Publication 2015/0141013 herein after referenced as Cui) in view of Tanikawa et al. (US Patent Publication 2013/0053042 herein after referenced as Tanikawa) in view of Sawada et al. (US Patent Publication 2015/0050932 herein after referenced as Sawada) and further in view of KU et al. (US Patent Publication 2018/0242208 herein after referenced as Ku).  

Regarding claim 8, Cui in view of Tanikawa and further in view of Sawada discloses:
The method of claim 7 (see claim 7).  Cui in view of Tanikawa and further in view of Sawada discloses reselecting to a cell that has been found during a measurement period but fails to explicitly disclose what occurs when multiple cells are located and therefore fails to disclose “wherein reselecting the cell of the target type in response to the cell of the target type is found within the first target duration further comprises: reselecting a second target cell in at least two cells of the target type when the at least two cells of the target type are found within the first target duration, wherein the second target cell is determined based on a measurement result of the at least two cells of the target type.”

reselecting a second target cell in at least two cells of the target type when the at least two cells of the target type are found within the first target duration, wherein the second target cell is determined based on a measurement result of the at least two cells of the target type (Ku, [0131]-[0132] discloses a UE measures the signal level of a cell on a current frequency and also measures the signal level of a cell on another RAT or another frequency and different frequencies and different RATs can be assigned different priorities and the UE may follow these priorities when performing measurement for cell selection or reselection and discloses measurement on a frequency / RAT with a high priority is always performed and when multiple cells with the same priority are found on a frequency, a cell having the highest signal level in view of a set offset and hysteresis may be selected; Ku, [0124] discloses measurement gaps are periods that the UE may use to perform measurements).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cui in view of Tanikawa and further in view of Sawada in view of Yiu to incorporate the teachings of Ku for the purpose of providing good quality of service by allowing the system to select the cell with the highest signal level when multiple cells are available (Ku, [0132]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a .   


Claim 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US Patent Publication 2015/0141013 herein after referenced as Cui) in view of Tanikawa et al. (US Patent Publication 2013/0053042 herein after referenced as Tanikawa) in view of Sawada et al. (US Patent Publication 2015/0050932 herein after referenced as Sawada) and further in view of ZHANG et al. (US Patent Publication 2020/0091988 herein after referenced as Zhang).   


The method of claim 1, further comprising: (see claim 1) and The UE of claim 14, wherein the processor is further configured to (see claim 14).  Cui in view of Tanikawa and further in view of Sawada discloses determining a first target duration but fails to explicitly disclose “receiving high-layer signaling sent by a base station; and determining the first target duration according to an indication of the high-layer signaling.”
	In a related field of endeavor, Zhang discloses:
receiving high-layer signaling sent by a base station; and determining the first target duration according to an indication of the high-layer signaling (Zhang, [0059]-[0060] discloses the global search period may for example be signaled to the UE by means of a high layer configuration and discloses the network side via a base station may configure the UE with a global search period).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cui in view of Tanikawa and further in view of Sawada to incorporate the teachings of Zhang for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process for a UE to utilize a .   


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645